Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.589 Filed 05/11/20 Page 1 of 25




             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN

  UNITED STATES OF AMERICA

            v.                     :       CRIMINAL NO. 2:16-CR-20254

  Edward C. GALKA                  :       HON. JUDITH E. LEVY


                United States’ Response Opposing
        the Defendant’s Motion for Compassionate Release
               and Request for Home Confinement.

     Edward Galka engaged in multiple fraud schemes targeting the

State of Michigan Unemployment Insurance Agency (“UIA”) by creating

9 fictitious employers, and then submitting unemployment benefit

claims in the names of 88 fake employees. The actual loss attributed to

Galka was $342,775.00; the intended loss amount was $720,795.00.

  Galka began serving his 96-month sentence on September 27, 2017.

He now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), petitioning the Court to order that his sentence be

reduced to home confinement. His motion should be denied.

  First, since January 2020, the Bureau of Prisons has been preparing

for Covid-19, implementing strict precautions to minimize the virus’s

spread in its facilities. Following two recent directives from the


                                       1
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.590 Filed 05/11/20 Page 2 of 25




Attorney General, the Bureau of Prisons is also assessing its entire

prison population to determine which inmates face the most risk from

Covid-19, pose the least danger to public safety, and can safely be

granted home confinement. This process necessarily requires the

Bureau of Prisons to identify the best candidates for release, ensure

that their homes are suitable for home confinement, and arrange a way

to quarantine each of them for 14 days. As of May 11, 2020, these

directives have already resulted in at least 2,428 inmates being placed

on home confinement. See BOP Covid-19 Website.

  Second, Galka does not satisfy the statutorily mandated criteria for

compassionate release. Because § 3582(c)(1)(A) requires that release be

“consistent with” the Sentencing Commission’s policy statements,

Galka’s failure to meet the criteria in USSG § 1B1.13 alone forecloses

relief. Even when Covid-19 is taken into account, Galka’s age and

medical conditions do not satisfy the requirements in § 1B1.13(1)(A) &

cmt. n.1. Galka is 57 years old, and, according to his most recent prison

medical records, is in reasonably good health given his age.

Additionally, while Galka’s 2016 criminal case was pending, he

informed the Court that he was being treated for a pituitary brain


                                     2
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.591 Filed 05/11/20 Page 3 of 25




tumor. See PSR ¶ 90. He falsely claimed to Judge Gerald Rosen that the

tumor had been diagnosed as being malignant, and for that reason he

needed to be granted a bond, so that he could begin chemotherapy

treatment. See Gov’t Exhibit 1. While in BOP custody, however, Galka’s

“unspecified pituitary gland disorder” is being treated. See, Gov’t

Exhibit 2.1

   His offense and criminal history also make him a danger to the

community, see USSG § 1B1.13(2). After pleading guilty – but while

still on bond – Galka continued to prey on members of the community

by engaging in subsequent acts of fraud. Galka’s post-plea conduct so

disturbed the Court that at the sentencing hearing it did not grant him

an acceptance of responsibility reduction, pursuant to U.S.S.G. § 3E.1.1.

And, the § 3553(a) factors — which the Court must also consider under

§ 3582(c)(1)(A) — likewise do not support release because the nature

and circumstances of Galka’s offense are particularly egregious. After

federal authorities executed a search warrant at Galka’s home in 2014,

in an effort to avoid detection, he attempted to continue a similar

unemployment benefits fraud scheme in the State of Maryland.


   1To insure that the defendant’s privacy rights are not infringed, the government will file these
medical records under seal on May 12, 2020.
                                                  3
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.592 Filed 05/11/20 Page 4 of 25




  Moreover, respect for the law would also not be advanced by Galka’s

release, because to further his scheme he took advantage of

unsuspecting people by stealing their identities, which conduct caused

these innocent victims severe economic distress.

                               Background

  The defendant’s involvement with the criminal justice system began

at the age of 28, and since that time has continued throughout his life.

He has received multiple terms of probation and three custodial

sentences for numerous state offenses. In addition to the conduct in this

case, following the federal search warrant conducted as part of this

investigation, in January 2016, federal agents learned that Galka

submitted at least 48 fraudulent unemployment insurance claims to the

State of Maryland’s Department of Labor, Licensing, and Regulation

Division of Unemployment Insurance (“DLLR”). Each claim used an

address that was traced to a commercial mail address where the owner

of that private mailbox could retrieve its contents. The listed owner of

this post office box was “Mike Austin.” On March 17, 2016, agents

learned that “Mike Austin” was scheduled to pick up mail from this

Maryland location. On that date, agents observed Galka enter and


                                     4
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.593 Filed 05/11/20 Page 5 of 25




leave this Maryland location with mail content in his possession. The

following day, two employees were interviewed by agents, and they

picked Galka out of a photographic lineup; however, they knew him as

“Mike Austin.”

  In 2017, Galka was convicted of: (i) aggravated identity theft; (ii)

wire fraud; and, (iii) theft of government money. On September 27,

2017, Galka was sentenced to a term of 96 months.

  Galka began serving his prison sentence on September 27, 2017, and

is currently incarcerated at FCI Elkton. He is 57 years old, and his

projected release date is August 2, 2023. His only underlying medical

conditions are a pituitary gland disorder and a male genital organ

disorder. Nevertheless, Galka has moved for compassionate release,

citing his medical conditions and the Covid-19 pandemic. On April 23,

2020, Galka submitted a compassionate release request to the BOP,

citing the Covid-19 pandemic, but on April 28, 2020, his request was

denied. See Gov’t Exhibit 2.




                                     5
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.594 Filed 05/11/20 Page 6 of 25




                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.    The Bureau of Prisons’ precautions have mitigated
             the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. For over almost a decade, the Bureau of

Prisons has maintained a detailed protocol for responding to a

pandemic. Consistent with that protocol, the Bureau of Prisons began

planning for Covid-19 in January 2020.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. See BOP Covid-19

Modified Operations Website. Since then, as the worldwide crisis has

evolved, the Bureau of Prisons has repeatedly revised its plan. The

current plan, which is in effect until May 18, 2020, requires that

inmates in every institution be secured in their assigned cells or

quarters for at least 14 days to stop the spread of the disease. Only

limited group gathering is allowed, and social distancing is maximized.

Staff and inmates are issued face masks to wear in public areas. See

BOP FAQs: Correcting Myths and Misinformation. And the movement
                               6
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.595 Filed 05/11/20 Page 7 of 25




of inmates and detainees between facilities is severely restricted, with

exceptions only for medical treatment and similar exigencies.

   Every newly admitted inmate is screened for Covid-19 risk factors

and symptoms. Asymptomatic inmates with risk of exposure are placed

in quarantine for a minimum of 14 days or until cleared by medical

staff. Symptomatic inmates are provided with medical evaluation and

treatment and are isolated from other inmates until testing negative for

Covid-19 or being cleared by medical staff under the CDC’s criteria. In

areas with sustained community transmission, all staff are screened for

symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit

or higher are barred from the facility on that basis alone. A staff

member with other symptoms can be placed on leave by a medical

officer.

   Other access to the facilities has likewise been restricted.

Contractors are only permitted access if performing essential services,

and any contractor who requires access is screened for symptoms and

risk factors. Social and legal visits have been suspended to limit the

number of people entering the facility and interacting with inmates.

But to ensure that relationships and communication are maintained


                                     7
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.596 Filed 05/11/20 Page 8 of 25




throughout this disruption, the Bureau of Prisons has increased

inmates’ telephone allowance to 500 minutes per month. Legal visits

are permitted on a case-by-case basis after the attorney has been

screened for infection.

  Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

     B.    The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

  The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. New

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

                                     8
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.597 Filed 05/11/20 Page 9 of 25




home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 2,400 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Attorney General’s directives have explained,

these home-confinement decisions have required evaluating several

criteria:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

   These criteria not only make sense, but also fit the realities of the

Covid-19 pandemic far better than any other solution does. The Bureau
                                  9
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.598 Filed 05/11/20 Page 10 of 25




of Prisons cannot open its facilities’ gates indiscriminately and unleash

tens of thousands of convicted criminals, en masse. It must focus on the

inmates who have the highest risk factors for Covid-19 and are least

likely to engage in new criminal activity. This is true not just to protect

the public generally, but to avoid the risk that a released defendant will

bring Covid-19 back into the jail or prison system if he violates his

terms of release or is caught committing a new crime. See 18 U.S.C.

§ 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-

confinement initiative thus appropriately focuses on the inmates who

will most benefit from release and whose release is least risky.

   The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is more than

reasonable to evaluate whether a particular inmate would adhere to

release conditions, social-distancing protocols, and stay-at-home orders

during the pandemic. And if a prisoner would be unlikely to take any


                                     10
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.599 Filed 05/11/20 Page 11 of 25




Covid-19 restrictions seriously, he would also be far more likely than

the general public to contract and spread Covid-19 if released.

   The Bureau of Prisons also must account for the current strain on

society’s first responders. Police departments in many cities have

stretched to their limits as officers have either contracted Covid-19 or

been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. Child sex predators have taken

advantage of bored school-aged kids spending more time online. Covid-

19-based fraud schemes have proliferated. There are real risks to public

safety, and those risks will only increase if communities are faced with

a sudden influx of prisoners. That is just one reason, among many, why

the Bureau of Prisons must focus on releasing inmates who are the

most vulnerable to Covid-19 and whose release will least endanger the

public.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not


                                     11
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.600 Filed 05/11/20 Page 12 of 25




place him at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.

   Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,

2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.




                                     12
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.601 Filed 05/11/20 Page 13 of 25




II.     The Court should deny Galka’s motion for compassionate
        release.

      Galka’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Quite the contrary: a district court’s authority to modify a

defendant’s sentence is “narrowly circumscribed.” United States v.

Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific

statutory exception, a district court “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those

statutory exceptions are narrow. United States v. Ross, 245 F.3d 577,

586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is equally narrow.

      First, compassionate release requires exhaustion. If a defendant

moves for compassionate release, the district court may not act on the

motion unless the defendant files it “after” either completing the

administrative process within the Bureau of Prisons or waiting 30 days

from when the warden at his facility received his request. 18 U.S.C.

§ 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 595–96 (3d Cir.

2020). Because this requirement is a statutory one and not judicially

                                      13
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.602 Filed 05/11/20 Page 14 of 25




crafted, it is mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016);

Island Creek Coal Co. v. Bryan, 937 F.3d 738, 751 (6th Cir. 2019).

   Second, even if a defendant exhausts, he must show “extraordinary

and compelling reasons” for compassionate release, § 3582(c)(1)(A), and

release must be “consistent with” the Sentencing Commission’s policy

statements. As with the identical language in § 3582(c)(2), compliance

with the policy statements incorporated by § 3582(c)(1)(A) is

mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

defendant must have a medical condition, age-related issue, family

circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, the

district court may not grant the motion unless the factors in 18 U.S.C.

§ 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

at sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for


                                     14
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.603 Filed 05/11/20 Page 15 of 25




the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A.    Galka has not exhausted his administrative remedies,
            and there are no extraordinary and compelling
            reasons to grant Galka compassionate release.

   Galka has not yet exhausted his administrative remedies. A district

court may not grant a defendant’s motion for compassionate release

unless the defendant files it “after” the earlier of (1) the defendant “fully

exhaust[ing] all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf” or (2) “the lapse

of 30 days from the receipt of such a request by the warden of the

defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Raia,

954 F.3d 594, 595 (3d Cir. 2020).

   Statutory exhaustion requirements, like the one in § 3582(c)(1)(A),

are mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016). As the

Sixth Circuit has explained, there is a “sharp divide” that “separates

statutory from prudential exhaustion.” Island Creek Coal Co. v. Bryan,

937 F.3d 738, 751 (6th Cir. 2019). Unlike judicially crafted

requirements, statutory requirements may not be excused, even to

account for “special circumstances.” Ross, 136 S. Ct. at 1856–57.


                                     15
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.604 Filed 05/11/20 Page 16 of 25




   Section 3582(c)(1)(A) is likely even a jurisdictional bar on the Court’s

authority to consider a motion for compassionate release. The Sixth

Circuit has labeled § 3582(c)’s limitations “jurisdiction[al].” Williams,

607 F.3d at 1125. The statute “speak[s] to the power of the court rather

than to the rights or obligations of the parties.” Landgraf v. USI Film

Prods., 511 U.S. 244, 274 (1994). And it delineates “when, and under

what conditions,” a court may exercise its “‘adjudicatory authority.’”

Bowles v. Russell, 551 U.S. 205, 212–13 (2007) (quoting Eberhart v.

United States, 546 U.S. 12, 16 (2005)). But even if § 3582(c)

requirements were not considered truly jurisdictional, they would still

be mandatory claim-processing rules that must be enforced when a

party “properly rais[es]” them. Eberhart, 546 U.S. at 19 (2005). Thus,

regardless of how it is labeled, § 3582(c)(1)(A)’s exhaustion requirement

is mandatory. See Ross, 136 S. Ct. at 1856–57; United States v.

Marshall, 954 F.3d 823, 826–29 (6th Cir. 2020).

   The only court of appeals to address this question has agreed. In

United States v. Raia, 954 F.3d 594, 595–97 (3d Cir. 2020), the Third

Circuit held that the Covid-19 pandemic does not permit inmates or

district judges to bypass § 3582(c)(1)(A)’s exhaustion requirement.


                                     16
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.605 Filed 05/11/20 Page 17 of 25




Rather, “[g]iven BOP’s shared desire for a safe and healthy prison

environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion

requirement takes on added—and critical—importance.” Id. at 597.

   The majority of district courts to decide this question nationwide,

including many in our district, have similarly held that a “failure to

exhaust” under § 3582(c)(1)(A) “cannot be excused, even in light of the

Covid-19 pandemic.” United States v. Alam, No. 15-20351, 2020 WL

1703881, at *2–*3 (E.D. Mich. Apr. 8, 2020); accord United States v.

Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22,

2020); United States v. Mathews, No. 14-CR-20427-02, 2020 WL

1873360, at *2–*3 (E.D. Mich. Apr. 15, 2020). As one of the those

decisions has explained, the few courts that have excused exhaustion

under § 3582(c)(1)(A) have mistakenly relied on cases addressing judge-

made exhaustion requirements, not statutory exhaustion requirements.

Mathews, 2020 WL 1873360, at *2–*3.

   Although his request for compassionate release was denied by the

Warden on April 28, 2020, Galka must wait until the earlier of 30 days

from filing, or fully exhausting his administrative appeals, which would

include appealing to the Director of BOP. See 18 U.S.C. 3582(c)(1)(A).


                                     17
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.606 Filed 05/11/20 Page 18 of 25




Galka filed his request with the Warden on April 23, 2020, and despite

the Warden’s denial, it does not appear that Galka has fully exhausted

his administrative appeals, or that 30 days have elapsed since he filed

his request.

   Nonetheless, even if Galka had waited until May 23, 2020 to file this

motion, compassionate release would be improper. Compassionate

release must be “consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked

the Sentencing Commission with “describe[ing] what should be

considered extraordinary and compelling reasons for [a] sentence

reduction” under § 3582(c)(1)(A), as well developing “the criteria to be

applied and a list of specific examples” for when release is permitted. 28

U.S.C. § 994(t).

   Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

statements mirrors the language governing sentence reductions under

18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same


                                     18
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.607 Filed 05/11/20 Page 19 of 25




language in the same statute, it must be interpreted in the same way.

Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

   The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.

   Section 1B1.13 cabins compassionate release to a narrow group of

defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of

the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1. As the Tenth

Circuit recently explained, a district court “lack[s] jurisdiction” to grant


                                     19
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.608 Filed 05/11/20 Page 20 of 25




compassionate release when a defendant’s circumstances do not fall

within those categories. Saldana, 2020 WL 1486892, at *3.

   The Covid-19 pandemic does not alter this analysis here. Even

assuming, in other cases, that a defendant’s risk from Covid-19 might

make the difference in his eligibility for release under § 1B1.13, Galka’s

circumstances do not satisfy that standard. Galka is not an inmate with

a terminal medical condition. Neither is he an elderly inmate. He has

not raised the incapacitation of a family member, spouse, or registered

partner argument. As Galka’s prior conduct shows, including the fact

that he continued his fraudulent conduct after the federal search

warrant, and right before his sentencing hearing. He would also be

unlikely to follow basic restrictions on release—much less the CDC’s

social-distancing protocols or a stay-at-home order. It is hardly clear

that Galka faces a greater risk now than he would if released.

   Nor does the Covid-19 pandemic by itself qualify as the type of

inmate-specific reason permitting compassionate release. As the Third

Circuit explained, “the mere existence of Covid-19 in society and the

possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering


                                     20
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.609 Filed 05/11/20 Page 21 of 25




BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread.” Raia, 954 F.3d at 597. The Bureau of Prisons has

worked diligently to implement precautionary measures reducing the

risk from Covid-19 to Galka and other inmates. Nothing in the statute

or USSG § 1B1.13 supports the unbounded interpretation of

§ 3582(c)(1)(A) that he now asks this Court to adopt. See Raia, 954 F.3d

at 597.

   Galka is also ineligible for compassionate release for another reason:

he remains a danger to the community. Section 1B1.13(2) only permits

release if a defendant is “not a danger to the safety of any other person

or to the community.”

   Galka has a long history with the criminal justice system; in fact,

due to his many convictions between 1992 and 2012 he was in criminal

history category VI. As described above, Galka was involved in a similar

scheme to defraud the State of Maryland, *after* the search warrants

in this investigation. The Court was so concerned about his 2017

conduct that it refused to give the defendant the three level acceptance

of responsibility reduction. In addition, after his sentencing hearing

occurred, the government learned of one last brazen act of fraud by


                                     21
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.610 Filed 05/11/20 Page 22 of 25




Galka. Approximately, two days before his sentencing hearing, which

was scheduled for September 27, 2017, Galka presented a fraudulent

military document to the rental office of the apartment complex where

he was then residing. See Gov’t Exhibit 4. This document falsely

represented that Galka would be traveling, via military orders, to “Iraq,

Kuwait, and Germany,” as a military contractor; and, that his initial

period of leave would span from “October 1, 2017 to October 1, 2018.”

Galka then requested permission from the Village Green Apartments of

Rochester Hills to be allowed to leave his 2014 Chrysler 300, valued at

$27,500.00, see PSR ¶ 106, in its parking lot while he served abroad.

Due to its belief that Galka was on a military errand, it granted his

request. At the time Galka submitted this counterfeit document and

made his material misrepresentations to the apartment complex

authorities, he knew that his sentencing guidelines range was 84-129

months.

   This continuing fraudulent conduct, even while he knew he was the

subject of a federal investigation, and then as he was preparing for

sentencing in this matter, demonstrates the danger that Galka would

be capable of if released. Galka is not eligible for compassionate release.


                                     22
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.611 Filed 05/11/20 Page 23 of 25




      C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate is statutorily eligible for a sentence

modification based on “extraordinary and compelling reasons,”

compassionate release is not necessarily appropriate. Before ordering

relief, the Court must consider the factors set forth in 18 U.S.C.

§ 3553(a) and determine that release is still appropriate. As noted

above, Galka is a long-time criminal offender who continued to engage

in fraudulent conduct during the federal investigation, including until

immediately prior to his sentencing. The nature and characteristics of

this defendant, in addition to the seriousness of his conduct, disqualify

him from consideration for compassionate release.

   Even if the Court were to find Galka eligible for compassionate

release, the § 3553(a) factors should still disqualify him.

III. If the Court were to grant Galka’s motion, it should order a
     14-day quarantine before release.

   If the Court were inclined to grant Galka’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.




                                     23
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.612 Filed 05/11/20 Page 24 of 25




                                Conclusion

   Galka’s motion should be denied.

                                          Respectfully submitted,

                                          Matthew SCHNEIDER
                                          United States Attorney

                                          s/ C. Barrington Wilkins
                                          Assistant United States Attorney
                                          211 West Fort Street, Ste. 2001
                                          Detroit, MI 48226
                                          (313) 226-9621
                                          barrington.wilkins@usdoj.gov


   Date: May 11, 2020




                                     24
Case 5:16-cr-20254-JEL-DRG ECF No. 87, PageID.613 Filed 05/11/20 Page 25 of 25




                       CERTIFICATE OF SERVICE

      I hereby certify that on May 11, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system,
which will send notification of such filing to the following:

                         Edward C. GALKA, Pro Se.


                                    s/ C. Barrington Wilkins
                                    Assistant United States Attorney
                                    211 W. Fort Street, Suite 2001
                                    Detroit, MI 48226
                                    Phone: (313) 226-9621
                                    E-mail:barrington.wilkins@usdoj.gov




                                     25
